Citation Nr: 1225442	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  94-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for pituitary adenoma with contraction of visual fields and infertility for the period from November 28, 1991, to June 5, 1996.



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to April 1983 and from January 1986 to November 1991. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran has since relocated, and the claim is now under the jurisdiction of the RO in Roanoke, Virginia. 

In the February 1992 rating decision on appeal, the RO granted service connection for pituitary adenoma and was assigned a noncompensable evaluation effective from November 28, 1991, which was the day following the Veteran's separation from active service.  She appealed that decision. 

Before the matter was certified to the Board, the RO issued another rating decision in May 1993, which effectuated the grant of an initial 40 percent disability evaluation from November 28, 1991. 

A hearing at the RO in Huntington, West Virginia, was later held in June 1996 before a Veterans Law Judge.  A transcript of the hearing testimony is in the claims file. 

The Board remanded the case for further development in July 1997 and March 1999.  That development was completed, and the RO issued a rating decision in March 2002 in which the evaluation of hyperprolactinemia secondary to a pituitary adenoma with infertility and visual disturbance was increased to 60 percent effective from November 28, 1991, and to 100 percent effective from June 6, 1996.  The case was subsequently returned to the Board for appellate review, and the Board remanded the case again in October 2003. 

In June 2006, the Board issued a decision denying the benefits sought on appeal.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2008 Memorandum Decision, the Court vacated the June 2006 Board decision and remanded the matter to the Board. 

The Board subsequently remanded the case for further development in September 2009 and March 2011.  

In August 2011, the Veteran testified at another Board hearing before the undersigned Veterans Law Judge.  The Veterans Law Judge who had held the previous Board hearing is no longer employed at the Board, and thus, adjudication of this appeal may proceed as a single Veterans Law Judge decision without other additional hearings.

Thereafter, the Veteran submitted additional evidence to the Board, but waived initial RO review of that evidence, indicating that she wanted that evidence considered by the Board in the first instance.

The Veteran recently raised a claim of service connection for angioneurotic edema as secondary to her pituitary disorder, which was denied in a July 2011 rating decision.  At her August 2011 hearing, she withdrew that issue from further consideration as a secondary service connection claim, asserting instead that it was part and parcel of her pituitary condition.  See 38 C.F.R. § 20.204 (2011).  However, since service connection was previously denied in an April 1996 rating decision, the Board cannot consider disorder without the RO initially considering if new and material evidence has been submitted.  The Board duly notes that if the Veteran does indeed claim that this disability is part and parcel of her pituitary disorder, then she is being granted the benefit sought:  The below decision grants a schedular 100 percent rating for the entire period on appeal.  With this grant, the Veteran will be in receipt of a 100 percent rating from the date after separation from service to the present.

Nevertheless, the Board does not have jurisdiction over this matter due to the prior final decision and refers it to the AOJ for appropriate action, including clarification from the Veteran with regard to this issue, in light of this decision. 


FINDING OF FACT

For the period from November 28, 1991, to June 5, 1996, the Veteran's pituitary adenoma was an active progressive disease with marked loss of muscle strength, areas of osteoporosis, enlargement of the pituitary, and manifested by a myriad of complications.


CONCLUSION OF LAW

The criteria for the assignment of an initial 100 percent rating for service-connected pituitary adenoma with contraction of visual fields and infertility, from November 28, 1991, to June 5, 1996, have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.119, Diagnostic Codes 7900, 7903, 7904, 7905, 7907, 7908, 7909 (1991-1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In the instant decision, the Board grants the benefit sought:  A 100 percent rating from the initial date of service connection to the day before the 100 percent rating was previously in effect.  With this grant, the service-connected disability will be rated as 100 percent disabling from the day after the Veteran separated from service to the present.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.
Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as discussed in greater detail below, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran claims that an initial evaluation higher than 60 percent for a pituitary adenoma with contraction of visual fields and infertility, during the period from November 28, 1991, through June 5, 1996, is warranted.  During this time period, the Veteran's service-connected pituitary adenoma with contraction of visual fields and infertility was evaluated as 60 percent disabling under 38 C.F.R. § 4.119, Diagnostic Codes 7907 and 7909 by analogy.  See 38 C.F.R. § 4.20.  Effective June 5, 1996, Diagnostic Code 7916 - hyperpituitarism (prolactin secreting pituitary dysfunction) - was added to 38 C.F.R. § 4.119, and a sole evaluation of 100 percent was provided under this code.  Hence, ultimately a 100 percent evaluation under this new code was assigned for the Veteran's service-connected pituitary adenoma with contraction of visual fields and infertility effective from June 6, 1996.  The 100 percent rating cannot be assigned under the new version of the rating schedule prior to the effective date of that change.  See VAOPGCPREC 3- 2000 (Apr. 10, 2000).  Thus, a rating in excess of 60 percent must be considered under the diagnostic codes in effect prior to June 6, 1996.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

Turning to the relevant evidence of record, on VA mental examination of September 1992, the Veteran gave a history of being diagnosed with a tumor on her pituitary gland in 1987 while in service (the service treatment records confirm this) and that she opted treatment by medication as opposed to surgery.  She noted that she was unable to have children while on medication.  During the examination, the Veteran complained of irritability and frustration, as well as symptoms of hopelessness, social withdrawal, decreased concentration, and recurring headaches.  Objective findings included sleep difficulty, sad and angry speech, but no evidence of a psychosis. 

In a November 1992 rating decision, service connection was established for dysthymia and a cervical spine disorder.  The Veteran has variously claimed that these disorders are due to her pituitary disorder.  Their ratings are not before the Board at this time.

A VA examination was accomplished in February 1993, the report of which reflects that the Veteran was normacephalic, and that her pupils were round and reactive to light and accommodation.  She complained of daily headaches, without nausea, vomiting, or syncope.  It was noted that the Veteran had had no visual changes or cardiac symptoms, and no symptoms of acromegaly.  It was noted that the Veteran did have mild hirsutism, as well as hyperprolactinemia with breast enlargement and subsequent reduction surgery.  No genital atrophy was noted, and there were no other acute changes.  As a result of this examination, the Veteran was diagnosed with a pituitary adenoma and secondary hyperprolactinemia. 

During March and August 1993 RO hearings, the Veteran testified that her service-connected pituitary adenoma with contraction of visual fields and infertility was manifested by excessive prolactin production, and that infertility had caused depression.  She added that she had problems with her sinuses which she related to the disorder.  The Veteran indicated that her pituitary disorder had caused her to gain 30 pounds in about 6-8 months.  

In a May 1993 letter, a VA endocrinologist indicated that, essentially, due to the Veteran's elevated prolactin level and resulting amenorrhea, she was infertile.  He noted that her prolactinoma seemed to be a microadenoma on the right side of the pituitary on magnetic resonance imaging (MRI) study (shown, presumably, on a private MRI dated in April 1993).  The examiner explained that the side effects of Bromocriptine (taken by the Veteran to treated her elevated prolactin) included headache, lightheadedness, vertigo, nausea, diarrhea, abdominal cramps, and urgency.  He added that estrogen deficiency from the hyperprolactinemia resulted in acne, hirsutism, and coarsening of the Veteran's skin.  The examiner pointed out that the Veteran noted that, in the past, she had been told that she had a visual field deficit in the right eye secondary to her pituitary adenoma, which was not apparent on examination. 

A VA eye examination was accomplished in October 1993, the report of which indicates that the Veteran's vision was blurred but corrected to 20/20 bilaterally, and that she complained of headaches and dizziness.  A non-specific "field of vision deficit" was indicated.  As a result of this examination, the Veteran was diagnosed with normal central visual acuity, a slight decrease in the extent of the superior visual field consistent with pituitary adenoma, and otherwise normal ocular health. 

VA lung and sinus examinations were also accomplished which showed that the Veteran did not have a lung disorder and X-rays showed no acute infiltrates, but she did have sinus congestion.

VA outpatient treatment records indicate that in January 1994 the Veteran was seen by an endocrinologist and complained of extreme fatigue, a dental problem, hoarseness, a and dry mouth, bone aching, among other things, which were apparently related to medication she was taking (presumably for the adenoma).  In late January 1994 she was seen with complaints of vertigo, cephalgia, headaches, and fatigue, but indicated that nausea had improved.  A past medical history of a pituitary adenoma was indicated.  A February 1994 bone mineral density test yielded normal findings.  A March 1994 barium swallow test, conducted following complaints of dysphasia, also yielded normal findings.

On April 22, 1994, the Veteran was apparently afforded a VA examination.  Although efforts were made to secure the examination report, the report remains missing.  However, the Board accepts that an examination was in fact held on that date and supports the Veteran claim for an initial total schedular rating.

In a May 1994 letter, the Veteran described having infertility, loss of muscle strength, and joint pain.  She also related that she had gastrointestinal pain and abdominal pain which were so bad that she could not eat at times; increased neck, back, and breast pain; dizziness/vertigo; marked lassitude and increased agitation and irritability; increased and debilitating headaches; blurred vision; and dental complications.  The dental complications included mouth fungus, halitosis, peeling of the inner mouth and gums, swollen and bloody gums, and loosening of teeth due to medication.  She indicated that she had lost one tooth and had developed periodontal disease.  The Veteran related that she had chronic sinusitis and bronchitis due to her medications.  She further related that she had cervical spine arthritis.  She submitted information regarding the prescription medication.

A May 1994 evaluation revealed normal hearing and no evidence of auditory dysfunction in either ear.

In June 1994, the Veteran complained of having visual changes and the report of a June 1994 eye examination indicates that the Veteran pituitary tumor caused a bilateral temporal defect. 

An October 1994 rating decision denied service connection for chronic sinusitis and chronic bronchitis.  Service connection for loss of use of a creative organ was established.

In a January 1995 rating decision, service connection for periodontal disease as secondary to the service-connected pituitary disorder was denied.

In June 1995, Kuruvilla John, M.D., indicated that the Veteran had migraine headaches, angioneurotic edema, pituitary adenoma, and sinusitis.

In a June 1995 letter, the VA endocrinologist opined that the Veteran's infertility dated at least back to 1987, and was due to the elevation of prolactin due to the prolactinoma.  Thereafter, in a July 1995 rating decision, the RO granted an earlier effective date for the grant of special monthly compensation for loss of use of a creative organ to November 28, 1991, the day following the Veteran's separation from the military.

A private MRI conducted on July 11, 1995, revealed findings compatible with right pituitary microadenoma which enhanced relatively more brightly than the normal pituitary gland and which depressed the right side of the stellar floor.  The adenoma was noted to be .8 centimeters.  A VA outpatient treatment record dated in August 1995 indicates that this MRI was reviewed and that the Veteran was diagnosed with the prolactinoma which had increased in size (from .4 to 8 cm.), infertility secondary to the prolactinoma, a migraine headache, chronic sinusitis, dental problems and halitosis, a history of angioedema, and vertigo.  The examiner explained the size difference of the adenoma by noting that the Veteran was on less medication and that MRIs were taken from different sites and not compared by the radiologist. 

In a September 1995 letter, a private clinician stated that the Veteran presented with a copy of the MRI report, and he noted that the Veteran underwent a tonsillectomy in October 1994.  Examination of the Veteran's ear, nose, and throat was unremarkable, but a nasoendoscopy revealed that the adenoid tissue was atrophic, which the examiner explained was clinically insignificant. 

A March 1996 private chest x-ray was normal.

In an April 1996 rating decision, the RO denied service connection for sinusitis, a bilateral foot disability, angioneurotic edema, and migraine headaches.

During the June 1996 Travel Board hearing, the Veteran testified that medication taken to shrink her pituitary tumor and reinstate her menstrual cycle was not effective, and that side effects of the medication included bronchitis and sinusitis.  She stated that her infertility was caused by the prolactin secreting pituitary tumor, and that other manifestations of the adenoma included a depression of the sella turcica, lack of muscle strength, headaches, and dizziness.  She noted that calcification on her right pelvic bone had been discovered on examination.  Finally, the Veteran testified that her corrected vision was 20/20, but that she had some loss of field of vision. 

In a July 1997 Board decision, service connection for sinusitis, bronchitis, and headaches were granted.  These determinations were effectuated in an October 1997 rating decision.  The assigned ratings are not on appeal.  

Additional evidence was thereafter received.  Although this evidence is dated outside the appeal period, it is still useful to review.  In a December 1997 VA examination, the Veteran complained of blurred vision, headaches, an upset stomach after taking her medication, dizziness, fatigue, alternating increased salivation and dry mouth, urgency and difficulty with urination, and abdominal cramps with alternating constipation and diarrhea.  The Veteran attributed the effects of the gastrointestinal symptoms to be side effects of her pituitary medication.  She also related that due to the side effects, she could not be fully compliant on the medications.  Laboratory testing revealed elevated Serum Prolactin Concentration at 80.4 ng/ml with normal serum concentrations of FSH and LH.  Thyroid function tests were normal.  Random Serum Cortisole concentration was 10.8 ug/dL at 10:13 A.M.  MRI of the pituitary gland revealed an enhancing tumor in the size of 8 by 10 by 10 millimeters within the right side of the gland extending minimally into the right cavernous sinus.  Visual fields were reported as normal.  The diagnosis was prolactin secreting pituitary tumor with no supracellar extension, but extending minimally into the right vacernus sinus.  Serum concentrations of Prolactin continued to be elevated.  An accurate assessment of changes in the size of the adenoma could not be made since all of the old MRIs were not reviewed.  However, a report of a July 11, 1995 MRI described a pituitary tumor with approximately 8 millimeter dimensions and in a most recent MRI in January 1998, the dimensions were reported as 8 by 10 by 10 millimeters.

By a November 1999 VA examination, the Veteran demonstrated myopia which was corrected with contact lens as well as decreased visual acuity OD (right eye) to 20/30 and Humphrey visual field abnormality OD consisting of diffuse constriction that was without discernible relationship to ocular pathology.  OS (left eye) visual field was within normal limits.  The examiner stated that microadenomas of the pituitary gland did not affect the visual system and were not large enough to protrude far enough from the sella to be able to cause compression of the chiasm.  The examiner further stated that, consistent with this finding, was the fact that none of the Veteran's current findings were related to chiasmal compression from pituitary adenoma or any other cause.  The Veteran was again examined in April 2000.  The Veteran had visual acuity of 20/40 on the right and 20/30 on the left with contact lens.  The anterior 1/3 of the eyes was completely within normal limits and the intraocular pressures were normal.  The back of both eyes revealed only a small atrophic hole in the inferior retina of the right eye with the rest of the backs of the eyes being normal.  The visual field examination, which was a different type of test than previously provided, revealed quite a bit of constriction of the Veteran's peripheral vision in the right eye and a slight amount of superior constriction in the left eye.  There did not appear to be a dramatic change in the appearance of the visual fields from the last examination.  The examiner did not feel that any treatment was necessary for the retinal hole because of the inferior location in the retina and the fact that there was no elevation.

In a June 2000 hearing before an RO Hearing Officer, the Veteran basically testified that her pituitary condition was still active and caused nausea, dizziness, hirsutism (hairs on her chin), acne, and visual problems.

In a July 2000 rating decision, the rating for the pituitary disorder was decreased to 10 percent and entitlement to special monthly compensation was terminated on the basis that the RO found improvement in the Veteran's pituitary condition on the December 1997 examination.  However, a September 2000 rating decision rescinded the July 2000 rating decision and restored the prior ratings and status.  That rating decision determined that the December 1997 examination had not been conducted in compliance with Board directives.

A February 2001 gynecological evaluation showed that the Veteran was given Prolactin to address her amenorrhea.  A May 2001 bone density test revealed mild osteoporosis in the lumbar spine and mild osteopenia in the hip.

In June 2001, the Veteran was afforded a VA examination.  At that time, the Veteran reported that her pituitary condition resulted in infertility, although she had tried to get pregnant many times.  The Veteran related that despite this fact, her condition caused her to have symptoms that a pregnant woman would experience.  Her tumor produced Prolactin which caused fluctuating levels of the other hormones since the level of this hormone suppressed some and elevated other hormones coming from the pituitary gland.  Also, her medications resulted in side effects.  The Veteran related that she had not had a menstrual cycle since 1979.  MRIs showed an increase in erosion of the sinus cavernous area.  The Veteran's Prolactin levels were about 5 times higher than a normal pregnant woman.  The medications used were basically Dopamine and Aganoist which had multiple severe side effects on almost every other system in the body.  According to medical literature, there are over 50 different restrictions including cardiovascular, pulmonary, gastrointestinal, central nervous system, skin, and special senses as well as skeletal and sexual organs.  Therefore any symptom of the Veteran might be a result of the disease or her medication.  The examiner indicated that she was infertile due to the hyperprolactinemia secondary to pituitary adenoma.  The examiner described back problems; neck problems; heavy breasts; hip problems; severe facial acne; slightly bulging eyes; hirsutism; headache; osteoporosis; gastrointestinal problems with nausea, vomiting, and constipation; muscle weakness and fatigue; and galactorrhea.

In February 2002, the Veteran was seen by a private endocrinologist.  The findings were generally consistent with the VA examination.  The Veteran also had hypertension.  

In a March 2002 rating decision, the RO increased the Veteran's disability to 60 percent effective November 28, 1991, and to 100 percent from June 6, 1996 for hyperprolactinemia secondary to pituitary adenoma with infertility and visual disturbance.  As noted, the rating schedule had changed effective June 6, 1996, and the 100 percent rating was assigned pursuant to those changes under Diagnostic Code 7907.  The 60 percent rating was assigned under the former version of Diagnostic Code 7907.

As noted above, from November 28, 1991, to June 5, 1996, the Veteran's service-connected pituitary adenoma with contraction of visual fields and infertility was evaluated as 60 percent disabling under 38 C.F.R. § 4.119, Diagnostic Codes 7907 and 7909.  The criteria for a 60 percent schedular rating under these codes were as follows during the relevant time period: 

Code 7907- Hyperpituitarism (pituitary basophilism, Cushing's syndrome):  "Severe; with symptom combination less than the 100 percent rating with only partial control by treatment.  NOTE: With recovery or control, rate residuals such as adrenal insufficiency, cardiac, skin and bony complications under appropriate diagnostic code." 

Code 7909- Hypopituitarism (diabetes insipidus):  "Severe; excessive thirst with intake of water and polyuria with dehydration with increased osmality >295 mOsm/kg with decreased urine osmality <38 mOsm/kg."

The criteria for a 100 percent schedular rating under each of these codes, as well as other potentially applicable codes (with pertinent NOTEs added), prior to June 1996, were as follows: 

Code 7907-- Hyperpituitarism (pituitary basophilism, Cushing's syndrome):  "As active progressive disease with marked loss of muscle strength, areas of osteoporosis with pathological fractures and enlargement of sella turcica, pituitary, or adrenal glands.  NOTE: With recovery or control, rate residuals such as adrenal insufficiency, cardiac, skin and bony complications under appropriate diagnostic code." 

Code 7909-- Hypopituitarism (diabetes insipidus):  "Pronounced; excessive thirst with intake of water and polyuria with episodes of syncope, systolic and diastolic blood pressure below normal, requiring parenteral replacement therapy." 

Code 7900-Hyperthyroidism:  "Pronounced; with thyroid enlargement, severe tachycardia, increased levels of circulating thyroid hormones (T4 and/or T3 by specific assay) with marked nervous, cardiovascular, or gastrointestinal symptoms; muscular weakness and loss of weight; or postoperative with poor results, the symptoms under 'pronounced' persisting. NOTE 2: If opthalmopathy only exists, rate under impairment of field vision, diagnostic code 6080, diplopia diagnostic code 6090 or central visual acuity diagnostic codes 6061-6079." 

Code 7903-Hypothyroidism:  "Pronounced; with a long history and slow pulse, decreasing levels of circulating thyroid hormones (T4 and/or T3 by specific assay), sluggish mentality, sleepiness, and slow return of reflexes." 

Code 7904-- Hyperparathyroidism (osteitis fibrosa cystica):  "Pronounced; with generalized decalcification of bones, high blood pressure and urinary calcium, marked loss of weight and weakness." 

Code 7905-Hypoparathyroidism:  "Postoperative; following thyroidectomy, with painful muscular spasms (tetany), or with marked neuromuscular excitability."

Code 7908-- Hyperpituitarism (acromegaly or gigantism):  "Pronounced; hypofunctional stage following stage of hyperfunction, with intracranial pressure, hypertension, genital decline and atrophy, hypotrichosis, hypoglycemia, obesity and asthenia." 

Applying the above-discussed evidence to the applicable regulations, the Board finds that the evidence supports a 100 percent schedular rating for the Veteran's service-connected pituitary adenoma with contraction of visual fields and infertility for the entire, relevant time period (that is, from November 28, 1991 to June 5, 1996). 

MRI findings during the appeal period indicated that the Veteran's pituitary had enlarged.  In addition, her pituitary condition was also manifested by marked loss of muscle strength as well as areas of osteoporosis, as is necessary to warrant a 100 percent evaluation under Diagnostic Code 7907.  Although fractures were not demonstrated, the evidence in its overall totality more nearly approximates a 100 percent schedular rating.  That is, as thoroughly described in the record, the severe impairment of function caused by the service-connected disability most nearly meets the 100 percent criteria.  See 38 C.F.R. § 4.7, 4.21 (2011).

The Board notes that the Veteran has a myriad of complications due to her pituitary condition, which are not separately service-connected, including visual problems; infertility, lightheadedness and vertigo; gastrointestinal complaints including nausea, diarrhea, and abdominal cramps; enlarged breasts, acne and hirsutism; and urinary urgency.  However, Diagnostic Code 7907 provides for rating the complications, such as adrenal insufficiency, cardiac, skin and bony complications under appropriate diagnostic codes, when there has been recovery from the pituitary condition or control thereof.  That is not the case here.  The Veteran has not recovered from her condition nor is there control; hence the grant of the 100 percent rating.  The list of complications stated in the diagnostic code is not exclusive; that is, the Board finds that the "such as" language used in the code allows for additional complications not specifically enumerated, such as the visual disability and the infertility, among others.  Thus, the Veteran's myriad of complications comes under the umbrella of this one code, Diagnostic Code 7907, particularly in light of the total rating which contemplates the overall debilitating level of disability caused by the pituitary disorder.  

In other words, the pituitary disorder itself meets the criteria for a 100 percent rating for the time period in question.  The visual problems, the infertility, and the other complications all play a role in the assignment of the highest level of disability, even though they are not specifically referenced in the code.  The use of "such as" language permits the consideration of these additional disabilities in the rating, but does not permit separate ratings unless the pituitary condition is in recovery status or under control.  Accordingly, additional ratings are not warranted for the aforementioned complications.  

Further, the Board has also considered whether instead of one total rating, if each complication should be rated separately as part of the overall pituitary condition (as opposed to additional ratings).  However, the combined rating table under 38 C.F.R. § 4.25 contemplates combined ratings that reach 99 percent, but are less than total.  The Veteran has been granted a total schedular rating.  As such, the combined ratings of the various complications, if considered separately and then in their aggregate under this table as opposed to assigning the one total rating, would not exceed the assigned total rating.  The Board makes no judgment as to the disabilities for which separate service connection has already been granted as those disabilities' ratings, as indicated throughout this appeal, are not before the Board at this time and the appeal is limited to the matter remanded by the Court.

Based on the assignment of the 100 percent schedular rating, it is unnecessary to address an extraschedular rating or entitlement to a total disability rating based on unemployability (TDIU).

Entitlement to an initial 100 percent disability rating for pituitary adenoma with its complications for the period from November 28, 1991, to June 5, 1996 is warranted.


ORDER

Entitlement to an initial 100 percent disability rating for pituitary adenoma with contraction of visual fields and infertility for the period from November 28, 1991, to June 5, 1996 is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


